Citation Nr: 0802534	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  02-11 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
musculoskeletal disability to include as secondary to 
service-connected residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

In October 2003, the Board remanded the veteran's claim to 
the RO for further development. In April 2006, the Board 
remanded the veteran's claim to the RO for notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA), in particular the ruling in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

By a December 14, 2007 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant. See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The October 1991 rating decision denying the claim for 
entitlement to service connection for a musculoskeletal 
disability to include as secondary to service-connected 
residuals of rheumatic fever is final.

2.  The evidence associated with the claims file subsequent 
to the October 1991 rating decision does not  bear directly 
and substantially upon the specific matter under 
consideration. 





CONCLUSION OF LAW

Evidence received since the final October 1991 determination 
denying the veteran's claim of entitlement to service 
connection for a musculoskeletal disability to include as 
secondary to service-connected residuals of rheumatic fever 
is not new and material, and the veteran's claim for that 
benefit is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in May 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, a 
May 2006 letter informed the veteran of how the RO assigns 
disability ratings and effective dates if a claim for service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. See Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Analysis of the Petition to Reopen

The veteran's petition to reopen the October 1991 denial of 
the claim was received in March 2001. Having carefully 
considered the veteran's application in light of the evidence 
obtained and the applicable law, the Board will deny the 
appeal.

The veteran's original claim of service connection for a 
musculoskeletal disability to include as secondary to 
service-connected residuals of rheumatic fever was denied in 
October 1991. At the time of the rating decision, evidence 
was of record indicating that the veteran had been treated 
while on active military duty for rheumatic fever, including 
complaints of migratory joint pain; stiffness and swelling. 
In a June 1942 service department medical treatment note, it 
was indicated that the veteran was only then experiencing 
wrist and shoulder pain. While he was periodically treated 
thereafter for the residuals of rheumatic fever, he was 
declared fit for duty and was returned to such duties in late 
September 1942. His separation physical examination did not 
note any continuing abnormalities as to rheumatic fever. In 
particular, the report of clinical evaluation indicates that 
his "spine and extremities (bones, joints, muscles, feet)" 
were "normal."

In a November 1954 letter, Bradford S. Bennett, M.D., noted 
that the veteran was having joint pain of the shoulders and 
knees, but reported that the symptoms were of one year 
duration. Dr. Bennett noted that the veteran had been treated 
for rheumatic fever in service.

Also of record at the time of the October 1991 rating 
decision was a November 1973 report generated by the 
Winchester Surgical Clinic, which indicated that the veteran 
had fractured his upper left tibia. By March 1974, it was 
indicated that the veteran's rehabilitation was "doing 
well." The veteran was also treated during this period by 
the Winchester Surgical Clinic for bursitis of the shoulders. 
Also of record were VA medical treatment records, including a 
February 1985 report of radiological examination. In part, it 
found that the veteran had degenerative changes involving the 
lumbosacral spine most consistent with degenerative 
osteoarthritis. 

The veteran was notified of the rating decision by letter 
dated in October 1991.  No valid notice of disagreement was 
filed and hence that decision is final. In May 1992 testimony 
before the Board, the veteran raised the issue of service 
connection for a musculoskeletal disability to include as 
secondary to service-connected residuals of rheumatic fever.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a transcript of a Board hearing cannot 
constitute a NOD as to a RO determination because the hearing 
was held before the Board and not before the RO.  See 38 
C.F.R. § 20.300 (2006);  Beyrle v. Brown, 9 Vet. App. 24, 27 
(1996).

As noted, the veteran's current petition to reopen his claim 
was received in March 2001.  The law provides that unappealed 
rating actions of the RO are final. 38 U.S.C.A. §§ 7104, 
7105.  In order to reopen a claim there must be added to the 
record "new and material evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  
The provisions of 38 C.F.R. § 3.156(a), defining new and 
material evidence was  amended and applies to claims to 
reopen filed on or after August 29, 2001. See 66 Fed. Reg. 
45620 (2001). 

That amendment does not apply in this case. Thus, by "new 
and material evidence" is meant "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in, connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a) (2001).  In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), it was noted that such evidence could be construed as 
that which would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant the claim.  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may
not then proceed to review the issue of whether the duty to 
assist has been fulfilled, or undertake an examination of the 
merits of the claim. The Board will therefore undertake a de 
novo review of the new and material evidence issue.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that when a 
claimant seeks to reopen a previously denied claim, VA must 
examine the bases for the denial in the prior decision and 
advise the claimant what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. This notification obligation was 
accomplished by way of a letter from the RO to the veteran 
dated in May 2006.


The evidence submitted subsequent to the October 1991 rating 
decision is new, in that it was not previously of record. 
However, the newly submitted evidence is not material. The 
veteran's claim was denied in October 1991 because there was 
no evidence of musculoskeletal disabilities resulting from 
rheumatic fever. The service medical records did indicate 
complaints of migratory joint pain when the veteran was 
hospitalized with rheumatic fever, however, the veteran's 
separation examination was negative for objective findings or 
subjective complaints, treatment, or diagnosis of any joint 
disorders related to rheumatic fever.

Although the evidence submitted since the final October 1991 
decision demonstrates treatment and diagnoses of degenerative 
joint disease of the spine, hips, knees, and shoulders, none 
of the records provide evidence suggesting a nexus or 
relationship to rheumatic fever.  Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992). (Observing that evidence of the appellant's current 
condition is not generally relevant to the issue of service 
connection, absent some competent linkage to military 
service).

Thus, the additional evidence received since the October 1991 
rating decision only shows treatment for various orthopedic 
disorders - it does not bear directly and substantially upon 
the specific matter under consideration (i.e., competent 
medical evidence of a nexus between rheumatic fever and any 
orthopedic or neurological disorders). By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

As a final matter, the Board has considered the veteran's 
current contentions that previous VA medical examinations 
were inadequate, which found no connection between the 
musculoskeletal complaints (including degenerative arthritis 
of the spine, shoulders and hips) and rheumatic fever. 

The veteran is not competent to make such an assertion. It is 
well-established that  laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Moreover, to the extent that the veteran currently asserts 
that he is entitled to a new VA examination as part of the 
current attempt to reopen the claim, his contention is 
without merit. Because the veteran's application to reopen 
his claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A §  5103A(d),(g); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed.Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach); see also Woehlaert v. Nicholson, 21 
Vet.App. 456 (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

Accordingly, the Board finds that the claim for service 
connection for a musculoskeletal disability to include as 
secondary to service-connected residuals of rheumatic fever 
is not reopened.


ORDER


The appeal is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


